Opinion

per curiam:

This case is before the court on plaintiffs’ and defendant’s motions for summary judgment. It is another case brought by firefighters claiming compensation *812for the time they were required to remain at their post of duty but during which they were permitted to eat and sleep.
On the authority of the opinion in Merlin M. Armstrong, et al. v. United States, this day decided, ante, p. 659, plaintiffs’ motion for summary judgment is overruled. Defendant’s motion for summary judgment is granted, and plaintiffs’ petition is dismissed.
Defendant files counterclaims seeking to recover from plaintiffs on the theory that more than eight hours were set apart for eating and sleeping, for which plaintiffs have been paid.
Plaintiffs were in a standby status during all the time they were at their post, and, although they might have slept more than the eight hours for which they were not paid, we think they are nevertheless entitled to compensation therefor, for the reasons set forth in the Armstrong case, supra, and other cases therein cited. Compensation for two-thirds of the 24 hours plaintiffs were on duty seems to us to be a sensible construction of the Federal Employees Pay Act of 1945 (59 Stat. 295).
Defendant’s counterclaims are accordingly dismissed.
It is so ordered.